FILED
                            NOT FOR PUBLICATION                             MAR 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JEFFREY R. TAYLOR,                               No. 09-71253

               Petitioner - Appellant,           Tax Ct. No. 3226-06

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Jeffrey R. Taylor appeals pro se from the tax court’s decision upholding the

Commissioner of Internal Revenue’s denial of his request for innocent spouse

relief for tax years 1986 and 1987. We have jurisdiction under 26 U.S.C.

§ 7482(a)(1). We review for clear error the tax court’s determination that a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
taxpayer is not entitled to innocent spouse relief. Guth v. Comm’r, 897 F.2d 441,

443 (9th Cir. 1990). We affirm.

      The Tax Court did not clearly err in denying Taylor innocent spouse relief

because the evidence in the record, including Taylor’s guilty plea to tax evasion for

1987 and the stipulated decision imposing fraud penalties for 1986 and 1987,

supported its conclusion that Taylor had actual knowledge of the items giving rise

to the tax deficiencies when he prepared and signed the relevant joint federal

income tax returns. See 26 U.S.C. §§ 6015(b)(1)(C), (c)(3)(C) (no entitlement to

innocent spouse relief where taxpayer knew or had reason to know of

understatement, or had actual knowledge of items giving rise to deficiencies). In

light of these circumstances, the Commissioner’s discretionary decision to deny

equitable relief was also reasonable. See 26 U.S.C. § 6015(f) (providing for

innocent spouse relief where equitable).

      Taylor’s remaining contentions are unpersuasive.

      Taylor’s motion to supplement his reply brief is granted.

      AFFIRMED.




                                           2                                     09-71253